NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 08a0755n.06
                           Filed: December 11, 2008

                                            No. 07-4328

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


LORI SHANK,                                               )     ON APPEAL FROM THE UNITED
                                                          )     STATES DISTRICT COURT FOR
       Plaintiff-Appellant,                               )     THE NORTHERN DISTRICT OF
                                                          )     OHIO
v.                                                        )
                                                          )                           OPINION
MIKE JOHANNS, Secretary of Agriculture,                   )
                                                          )
                                                          )
       Defendant-Appellee.                                )
                                                          )


BEFORE:        COLE and COOK, Circuit Judges; EDMUNDS, District Judge.*

       COLE, Circuit Judge. Plaintiff-Appellant Lori Shank filed a complaint under Title VII of

the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq., against her employer, Defendant-Appellee

Secretary of Agriculture, Mike Johanns (the “Secretary”), alleging discrimination on the basis of sex.

She sought damages and injunctive relief as a result of alleged sexual harassment, denials of

transfers, forced reassignments, and retaliation. By consent, the case was referred to a magistrate

judge, who granted summary judgment for the Secretary and entered judgment in his favor.

       We review a grant of summary judgment de novo. Miller v. Admin. Office of the Courts, 448

F.3d 887, 893 (6th Cir. 2006). The moving party is entitled to summary judgment “if the pleadings,


       *
       The Honorable Nancy G. Edmunds, United States District Judge for the Eastern District of
Michigan, sitting by designation.

                                                  1
No. 07-4328
Shank v. Johanns

the discovery and disclosure materials on file, and any affidavits show that there is no genuine issue




                                                  2
No. 07-4328
Shank v. Johanns

as to any material fact and that the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(c); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986). We view factual

evidence in the light most favorable to the non-moving party and draw all reasonable inferences in

that party’s favor. See Henderson v. Walled Lake Consol. Sch., 469 F.3d 479, 487 (6th Cir. 2006).

Summary judgment is not appropriate if the evidence would permit a reasonable jury to return a

verdict for the non-moving party. Anderson, 477 U.S. at 251-52.

          With respect to Shank’s sex discrimination and sexual harassment claims, the district court

concluded that only those incidents that were timely reported to an Equal Employment Opportunity

Counselor were preserved, and that Shank’s otherwise-defaulted claims did not merit equitable

tolling. On Shank’s timely claim—a discrimination claim based on the denial of her application for

reassignment and promotion in 2002—the court concluded that Shank had failed to make out a prima

facie case of sex discrimination and, in any case, had failed to rebut the Secretary’s proffered reason

for denying her request: that no available position existed at the time of her application. As to

Shank’s claim that her files were discarded in retaliation for her filing of a complaint, the court

concluded that Shank had failed to establish a prima facie case because she could not establish

causation and because she could not show that she had suffered a qualifying adverse employment

action.

          After carefully reviewing the record, the applicable law, and the parties’ briefs, we conclude

that the district court was correct in its conclusion that the Secretary was entitled to summary

judgment. As the district court’s opinion correctly sets out the law governing the issues raised and

clearly articulates the reasons underlying its decision, issuance of a full written opinion by this Court

                                                    3
No. 07-4328
Shank v. Johanns

would serve no useful purpose.   Accordingly, for the reasons stated in the district court’s

memorandum decision and order, we AFFIRM.




                                            4